Citation Nr: 1214206	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-09 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for claimed vein damage of the legs.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate. 

3.  Entitlement to special monthly compensation based on the loss of use of the left foot. 

(The issues of entitlement to a disability evaluation in excess of 10 percent for the service-connected myositis ossificans of the left thigh and the service-connected varicose veins of the left leg, will be addressed in a separate single judge decision, to be issued concurrent with this decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing which was chaired by one of the undersigned Veterans Law Judges (VLJ) at the RO in September 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In December 2009, the Board remanded the Veteran's claims for further development of the record. 

The Veteran then presented testimony at a Travel Board hearing which was chaired by a different VLJ at the RO in August 2011.  A transcript of this hearing has also been associated with the Veteran's claims folder.  As the hearings were not conducted by the same VLJ, a panel decision is necessary.  See 38 C.F.R. § 20.707 (2011).  

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.

This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard . . . by every panel member who will decide his case."  See Arneson, supra.  

In the present case, the Veteran specifically waived his right to a hearing with a third VLJ during the August 2011 hearing.  See the hearing transcript, page 3.

Please note this appeal has been advanced on the Board's docket pursuant to  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1974 to May 1976. 

2.  On March 12, 2012, the Board was notified that the Veteran died in February 2012. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  

Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.



			
	STEPHEN L. WILKINS	MICHAEL A. PAPPAS
	               Veterans Law Judge                                     Veterans Law Judge
          Board of Veterans' Appeals                         Board of Veterans' Appeals



                         __________________________________________
MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


